Exhibit 10.4

 

[Building 4 & Parking Garage Loan]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

LOAN AGREEMENT

between

KIRKPATRICK BANK,

an Oklahoma banking association,

as Lender,

and

PAYCOM PAYROLL, LLC,

a Delaware limited liability company,

as Borrow

 

 

 

--------------------------------------------------------------------------------

Exhibit 10.4

 

LOAN AGREEMENT

THIS LOAN AGREEMENT is made and entered into effective as of (but not
necessarily on) August 2, 2016 (the “Effective Date”), by and between
KIRKPATRICK BANK, an Oklahoma banking association (“Lender”), and PAYCOM
PAYROLL, LLC, a Delaware limited liability company (“Borrower”).

RECITALS:

A.Borrower occupies that certain property consisting of approximately fifty (50)
acres of land located north of Kilpatrick Turnpike and east of Council Road in
Oklahoma City, Oklahoma, such property consisting of three (3) contiguous tracts
of land identified as “Tract 1”, “Tract 2” and “Tract 3” (each hereby defined as
the same and collectively as the “Real Property”) as more particularly described
in Exhibit “A-1” attached hereto.

B.Borrower and Lender previously entered into that certain Second Loan
Modification Agreement, dated effective June 17, 2014, which acted to, among
other things, modify that certain Loan Agreement, dated March 28, 2013, as
amended (the “Existing Loan Agreement”), for the purpose of consolidating,
amended, restating and increasing all of the then-existing indebtedness of
Borrower payable to Lender.  Such consolidation is evidenced by that certain
Consolidated, Amended, Restated and Increased Promissory Note in the maximum
principal amount of $27,420,538.01 (the “Consolidated Note”).

C.The Consolidated Note is secured by, among other things, those certain
mortgages identified on Exhibit “C” attached hereto (collectively and as
amended, the “Existing Mortgages”).

D.Pursuant to a certain Loan Agreement dated May 13, 2015, Lender has also
extended to loan (the “Building 3 Loan”) to Borrower in an amount not to exceed
Eleven Million and No/100 Dollars ($11,000,000.00) to finance (i) the
construction of an 82,000 square foot office building (“Building 3”) to be
situated on a portion of Tract 1, (ii) the expansion and renovation of the then
existing gymnasium building to be situated on portions of Tract 1 and Tract 2
(the “Gymnasium Expansion”), and (iii) the construction of the new parking lot
(the “New Parking Lot”) on the southwest portion of the Real Property within
Tract 3.

E.The Building 3 Loan is evidenced by a certain $11,000,000.00 Promissory Note
dated May 13, 2015 from Borrower to Lender (the “Building 3 Note”) and secured
by, among other things, certain of the Existing Mortgages.  

F.Borrower has requested that Lender lend to Borrower up to Twenty Eight Million
Six Hundred Forty Thousand and No/100 Dollars ($28,640,000.00) in order to (i)
provide financing in an amount not to exceed Eight Million Six Hundred Thousand
and No/100 Dollars ($8,600,000.00) for the construction of an approximately
345,000 square foot parking garage on portions of Tract 1 and Tract 3 (the
“Parking Garage Loan”, and (ii) provide financing in an amount not to exceed
Nineteen Million Nine Hundred Sixty Thousand and No/100 Dollars ($19,960,000.00)
for the construction of an approximately 250,000 square foot office building to
be situated on Tract 1 (the “Building 4 Loan”).  

 

1

--------------------------------------------------------------------------------

Exhibit 10.4

 

Subject to the terms, provisions, covenants and agreements hereinafter set
forth, Lender has agreed to make the requested extensions of credit.

AGREEMENT:

In consideration of the mutual covenants contained herein and the loan to be
made hereunder, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, Lender and Borrower hereby covenant
and agree as follows:

1.DEFINITIONS.  Unless the context otherwise requires and except as otherwise
may be provided herein, (i) accounting and financial terms used in this
Agreement shall have the meanings ascribed to such terms by generally accepted
accounting principles in effect from time to time, applied on a consistent
basis, as set forth in opinions of the Accounting Principles Board of the
American Institute of Certified Public Accountants and/or Statements of the
Financial Accounting Standards Board which may be applicable in the
circumstances as of the date involved, (ii) definitions contained in the Code
(herein defined) shall apply to terms, words and phrases used herein, except
that in case of any conflict between definitions contained in Article 9 of the
Code and other definitions in the Code, the Article 9 definitions shall apply,
(iii) the singular shall be deemed to include the plural and the plural shall be
deemed to include the singular, and (iv) the terms as used herein shall be
construed and controlled by the following definitions:

1.1Account Security Agreement.  “Account Security Agreement” shall have the
meaning assigned to that term in paragraph 4.2 of this Agreement.

1.2Affiliate.  “Affiliate” shall mean any person or entity (including, without
limitation, an individual, a corporation, a limited liability company, a
partnership, a trust, or an incorporated association), which has a relationship
with Borrower whereby either such person or entity or Borrower directly or
indirectly controls or is controlled by or is under common control with the
other, or holds or beneficially owns twenty-five percent (25%) or more of the
equity interest in the other or twenty-five percent (25%) or more of any class
of voting securities of the other, and shall, in addition, include all members
in Borrower.

1.3Agreement.  “Agreement,” and such terms as “herein,” “hereof,” “hereto,”
“hereby,” “hereunder” and the like shall mean and refer to this Loan Agreement,
together with any and all Exhibits attached hereto, and any and all supplements,
modifications or amendments hereof.

1.4Amortization Period. “Amortization Period” means two hundred forty (240)
months.

1.5Appraisal.  “Appraisal” shall mean the meaning ascribed thereto in paragraph
5.10 of this Agreement.  The Building 4 Loan amount will be limited to eighty
percent (80%) of the Appraised Value for Building 4.  The Parking Garage Loan
amount will be limited to eighty percent (80%) of the Appraised Value for the
Parking Garage.

 

2

--------------------------------------------------------------------------------

Exhibit 10.4

 

1.6Appraised Value. “Appraised Value” shall mean, collectively, (a) the value
for the Building 4 and Parking Garage Property set forth in the Appraisal or any
updates to the Appraisal pursuant to paragraph 5.10, plus (b) the most recent
appraised value of the other Real Property that has been approved and accepted
by Lender.

1.7Architect.  “Architect” shall mean HSE Architects PLLC, an Oklahoma
professional limited liability company.

1.8Architectural Agreements.  “Architectural Agreements” shall mean,
collectively, the agreements between Borrower and the Architect, for the
Construction Projects, each of which agreement is subject to Lender’s review and
approval.

1.9Assignment.  “Assignment” shall have the meaning ascribed to such term in
paragraph 4.1 of this Agreement.

1.10Building 4.  “Building 4” shall mean an approximately 250,000 square foot
office building on portions of Tract 1, constructed in accordance plans and
specifications approved by Lender in accordance with this Agreement.  

1.11Building 4 and Parking Garage Real Property.  “Building 4 and Parking Garage
Real Property” means the portion of the Real Property that is described in
Exhibit “A-2” attached hereto, on which Building 4 and the Parking Garage will
be constructed

1.12Building 4 Loan.  “Building 4 Loan” shall mean the loan to be advanced
pursuant to this Agreement for the Building 4 Project and evidenced,
collectively with the Parking Garage Loan, by the Note.

1.13Building 4 Project.  “Building 4 Project” shall mean construction of
Building 4 and related improvements, pursuant to plans and specifications and
the Project Budget approved by Lender.

1.14Building Laws Indemnity Agreement.  “Building Laws Indemnity Agreement” and
“BLIA” shall each mean the building laws indemnity agreement which would be
signed pursuant to Paragraph 4.5 of this Agreement.

1.15Business Day.  “Business Day” shall have the meaning assigned to that term
in the Note.

1.16Code.  “Code” shall mean the Uniform Commercial Code of Oklahoma, as the
same may from time to time be in effect.

1.17Collateral Assignments.  “Collateral Assignments” shall have the meaning
assigned to that term in paragraph 4.3 of this Agreement.

 

3

--------------------------------------------------------------------------------

Exhibit 10.4

 

1.18Completion Date.  “Completion Date” shall mean the date upon which all of
the following conditions are fully satisfied with respect to each Construction
Project: (i) the Construction Project has reached Substantial Completion, (ii)
Borrower has delivered to Lender a final “as-built” survey of all of the
Mortgaged Property which is in form, scope and substance acceptable to Lender,
(iii) Borrower has delivered to Lender prepaid property, liability, business
interruption, worker’s compensation insurance, and other required insurance
covering the Mortgaged Property, all in amount, form, scope and substance
satisfactory to Lender, (iv) Borrower has delivered to Lender Certificates of
Occupancy issued for the Construction Project and for occupancy of the premises,
and (v) Borrower has accepted delivery of Building 4 or the Parking Garage, as
applicable.  

1.19Completion Deadline.  “Completion Deadline” shall mean the date which is
thirty (30) months after the Effective Date.

1.20Construction Account.  “Construction Account” shall have the meaning
assigned to that term in paragraph 5.6 of this Agreement.

1.21Construction Period.  “Construction Period” shall mean the period of time
from the Effective Date until the Completion Date, but in no event later than
the Completion Deadline.

1.22Construction Consultant.  “Construction Consultant” shall mean the
individual or entity selected by Lender, in Lender’s sole discretion and at
Borrower’s cost, to inspect the Construction Project, review all plans,
construction budgets, time lines, permits, contracts, supporting documentation
and information, and to advise Lender in regard to all aspects of the
Construction Project.

1.23Construction Contracts.  “Construction Contracts” shall mean, collectively,
the contracts between Borrower and the Contractor, for the Construction
Projects, each of which contract is subject to Lender’s review and approval.

1.24Construction Projects.  “Construction Projects” shall mean, collectively,
the Building 4 Project and the Parking Garage Project; each a “Construction
Project”, as the context maximum requirement.

1.25Contractor.  “Contractor” shall mean Clyde Riggs Construction, L.L.C., an
Oklahoma limited liability company, which shall serve as Borrower’s general
contractor for the Construction Project.

1.26Dollars.  “Dollars” and “$” shall mean lawful money of the United States of
America.

1.27Engineer.  “Engineer” shall mean Johnson and Associates, Inc., an Oklahoma
corporation.

1.28ERISA.  “ERISA” shall mean the Employee Retirement Income Security Act of
1974, as amended and as in effect from time to time.

 

4

--------------------------------------------------------------------------------

Exhibit 10.4

 

1.29Event of Default.  “Event of Default” shall mean the occurrence of any of
the events specified in paragraph 10 of this Agreement.

1.30Existing Mortgages.   “Existing Mortgages” shall mean those mortgages
referenced in Exhibit “C” attached hereto.

1.31Financing Statement.  “Financing Statement” shall have the meaning ascribed
to that term in paragraph 5.5 of this Agreement.

1.32Guarantor.  “Guarantor” shall mean Paycom Software, Inc., a Delaware
corporation.

1.33Guaranty.   “Guaranty” means the Guaranty Agreement executed and delivered
by the Guarantor in favor of the Lender and in form and substance acceptable to
the Lender wherein Guarantor guarantees payment and performance of the
Indebtedness.

1.34Governmental Authority.  “Governmental Authority” shall mean any nation or
government, any federal, state, local or other political subdivision thereof and
any entity exercising executive, legislative, judicial, regulatory or
administrative functions of or pertaining to government.

1.35Hazardous Substances Indemnity Agreement and HSIA. “Hazardous Substances
Indemnity Agreement” and “HSIA” shall each mean the Hazardous Substances
Indemnity Agreement which will be signed pursuant to paragraph 4.5 of this
Agreement.

1.36Interest Rate.   “Interest Rate” means:

(i) commencing with the Effective Date and continuing until the Term Loan
Conversion Date, a floating per annum rate of interest equal to the greater of
(a) the Prime Rate plus 50 basis points (0.5%) or (b) 4.00%;

(ii) commencing with the Term Loan Conversion Date, a fixed, per annum rate of
interest equal the 7/20 LIBOR Swap Rate in effect as of the Term Loan Conversion
Date plus 225 basis points (2.25%).

1.377/20 LIBOR Swap Rate.  “7/20 LIBOR Swap Rate” shall mean that certain LIBOR
Swap interest rate, effective as of the Term Loan Conversion Date, identified as
the Swap rate for a 7-year term and a 20-year amortization the in the
then-effective Weekly Swap Pricing Indications report issued to Lender by
Country Club Bank pursuant to that certain SWAP Agreement by and between the
same.

 

5

--------------------------------------------------------------------------------

Exhibit 10.4

 

1.38Indebtedness.  “Indebtedness” shall mean and include all liabilities,
obligations or indebtedness of Borrower to Lender of every kind and description,
now existing or hereafter incurred, direct or indirect, absolute or contingent,
due or to become due, matured or unmatured, and whether or not of the same or a
similar class or character as the Loans and whether or not contemplated by
Lender or Borrower, together with future advances and all extensions and
renewals, and including (without limiting the generality of the foregoing) all
indebtedness of Borrower to Lender arising out of or related to (a) the Loan,
the Note, this Agreement or any other of the Loan Documents, or (b) the
Consolidated Note, the Building 3 Note and any and all instruments or agreements
securing or executed in connection with such Promissory Notes.

1.39Liability.  “Liability” shall mean any claim on the assets of a Person,
excluding ownership equity.

1.40Liquidity Account.  “Liquidity Account” shall have the meaning ascribed to
such term in paragraph 5.6 of this Agreement.

1.41Loan.  “Loan,” and sometimes the “Loans,” shall mean, collectively, the
Building 4 Loan and the Parking Garage Loan.  The Building 4 Loan and the
Parking Garage Loan may also be sometimes individually referred to as a “Loan,”
as the context may require.

1.42Loan Documents.  “Loan Documents” shall mean collectively this Agreement,
the Note, the Mortgage, the Existing Mortgages, the Financing Statement, the
Guaranty, the Account Security Agreement, the Assignment, the Collateral
Assignments, the Subordination Agreements, the Assignment of Permits, the
Existing Loan Agreement, the Consolidated Note and all other instruments and
documents executed or issued or to be executed or issued pursuant to this
Agreement or any of said documents or in connection with the Loan, and all
amendments, modifications, extensions and renewals of any of the foregoing
documents.

1.43Loan-to-Value.    “Loan-to-Value” shall mean the ratio determined by
dividing the Indebtedness by the Appraised Value.

1.44Maturity Date.   “Maturity Date” means February 2, 2026, or any earlier date
on which the entire unpaid principal amount of the Note shall be paid or
required to be paid in full, whether by prepayment, acceleration or otherwise.  

1.45Mortgage.  “Mortgage” shall have the meaning ascribed to that term in
paragraph 4.1 of this Agreement.

1.46Mortgaged Property.  “Mortgaged Property” shall have the meaning ascribed to
such term in the Mortgage, and includes, without limitation, the Real Property
described on Exhibit “A” attached to this Agreement and incorporated
herein.  The Mortgaged Property does not include the property or funds of
Borrower’s unaffiliated clients and/or customers.

 

6

--------------------------------------------------------------------------------

Exhibit 10.4

 

1.47Note.  “Note” shall mean the Promissory Note executed by Borrower and
payable to the order of Lender to evidence the Loan in the maximum principal
amount not to exceed the lesser of (i) Twenty-Eight Million Six Hundred Forty
Thousand and No/100 Dollars ($28,640,000.00), and (ii) the amount that, when
aggregated with all Indebtedness other than the Loans, will result in a
Loan-to-Value equal to eighty percent (80%).

1.48PBGC.  “PBGC” shall mean the Pension Benefit Guaranty Corporation as
established pursuant to Section 4002 of ERISA or any successor thereto or
substitute therefor under ERISA.

1.49Parking Garage.  “Parking Garage” shall mean an approximately 345,000 square
foot parking garage on portions of Tract 1 and Tract 3, constructed in
accordance plans and specifications approved by Lender in accordance with this
Agreement.

1.50Parking Garage Loan.  “Parking Garage Loan” shall mean the loan to be
advanced pursuant to this Agreement for the Parking Garage Project and
evidenced, collectively with the Building 4 Loan, by the Note.

1.51Parking Garage Project.  “Parking Garage Project” shall mean construction of
the Parking Garage 4 and related improvements, pursuant to plans and
specifications and the Project Budget approved by Lender.

1.52Person.  “Person” shall mean any individual, corporation, company, joint
venture, association, partnership, trust, unincorporated organization,
Governmental Authority or other entity.

1.53Prime Rate.  “Prime Rate” shall mean the highest per annum rate of interest
(expressed as a percentage) which is identified as the “Prime Rate” in the
“Money Rates” section of The Wall Street Journal, adjusted as of the date of any
change therein, whether or not such prime rate is actually charged by any bank
or other financial institution and whether or not a lower or better rate of
interest is charged by any bank or other institution.

1.54Project Budget.  “Project Budget” shall mean Borrower’s detailed budget for
financing the design and construction of Building 4 and the Parking Garage on
the Real Property, and for all other costs related to or associated with the
Construction Projects, as such Project Budget may be periodically updated in
accordance herewith.  A copy of current Project Budget attached to this
Agreement as Exhibit “D” and incorporated herein.

1.55Project Cost.  “Project Cost” shall mean the total cost of the Construction
Projects, or for each of the respective Construction Projects, as the context
may require.

 

7

--------------------------------------------------------------------------------

Exhibit 10.4

 

1.56Real Property.  “Real Property” shall mean the certain real property located
in Oklahoma County, Oklahoma, which is more particularly described on Exhibit
“A” attached to this Agreement and incorporated herein by reference.

1.57Request for Funds.  “Request for Funds” shall mean the Request for Funds
described in paragraph 9.3 of this Agreement.

1.58Subordination Agreements. “Subordination Agreements” shall mean the
Subordination Agreements described in paragraphs 4.3 and 4.5 of this Agreement.

1.59Substantial Completion.  “Substantial Completion” or “Substantially
Complete” shall mean, with respect to each of the respective Construction
Projects, completion of the Construction Project to the point that it is legally
ready for occupancy and use, as evidenced by all required governmental permits,
licenses and final certificates of occupancy and by certificates of substantial
completion signed by Borrower, the Architect, the Contractor, the Construction
Consultant and any inspector that Lender may, in its discretion, retain at
Borrower’s expense.

1.60Term Loan Conversion Date.  “Term Loan Conversion Date” shall be the date on
which the Note evidencing the Loan converts to a so-called “term loan”, which
such date shall occur on the first (1st) day of the first (1st) month after the
Completion Date, but in no event later than the Completion Deadline.

1.61UCC.  “UCC” shall mean the Uniform Commercial Code of the State of Oklahoma.

2.LENDING AGREEMENT.  

2.1Construction Loan.  Subject to the terms, provisions, covenants and
agreements set forth in this Agreement, Lender agrees to make construction loan
advances to Borrower until the end of the Construction Period, for each of the
respective Construction Projects, in an amount equal to the lesser of (i) the
amount that, when aggregated with all Indebtedness other than the Loans, will
result in a Loan-to-Value equal to eighty percent (80%), and (ii) the sum of (a)
an amount not to exceed Eight Million Six Hundred Forty Thousand and No/100
Dollars ($8,640,000.00), with respect to the Parking Garage Project, and (b) an
amount not to exceed Nineteen Million Nine Hundred Sixty Thousand and No/100
Dollars ($19,960,000.00), with respect to the Building 4 Loan, which Loans shall
be used by Borrower for the purpose of: (a) paying contractors, architects,
engineers, mechanics, materialmen, laborers, service agencies and suppliers
pursuant to the terms of contracts for construction of the respective
Construction Projects, for services in fact performed and materials purchased
for and either incorporated into the respective Construction Projects or
suitably stored on the Real Property for later incorporation, (b) reimbursing
Lender for expenses incurred by Lender pursuant to this Agreement and (c) paying
other costs which are incidental or related to the cost of completing or
financing the Construction Projects as set forth in the Project Budget,

 

8

--------------------------------------------------------------------------------

Exhibit 10.4

 

subject to Lender’s prior approval; provided, however, notwithstanding any other
language set forth in this Agreement or any of the other Loan Documents, Loan
proceeds shall not be used to pay interest, Loan fees, late charges, after
default interest and/or any other similar costs, as determined by Lender.  

2.2Term Loan.  Upon the Term Loan Conversion Date, provided such date is timely
and in no event later than the Completion Deadline, and further provided no
Default or Event of Default then exists and remains uncured, the outstanding
principal balance of the Loans shall be automatically converted to a eighty-four
(84) month term loan, with the monthly amount of principal and interest payments
being calculated on the basis of a twenty (20) year (240 month) mortgage
amortization schedule and payable as set forth in paragraph 3 below.

3.BORROWER’S NOTE.  The Loans shall be evidenced by the Note, which Note shall
be signed by Borrower and delivered to Lender concurrently with execution of
this Agreement.  Principal and interest shall be payable on the Note as follow:

(a) Commencing on the first (1st) day of the first calendar month following the
Effective Date, and continuing on the first (1st) day of each successive month
thereafter through and including the Term Loan Conversion Date, Borrower shall
pay to Lender a monthly payment of interest only, accrued at the Interest Rate
on the outstanding principal balance of the Note.

(b) Commencing on the first (1st) day of the first calendar month following the
Term Loan Conversion Date, and continuing on the first (1st) day of each
successive month thereafter through and until the Maturity Date, Borrower shall
pay to Lender the amount determined by Lender to be the monthly payment of
principal and interest necessary to amortize the principal balance of the Note,
together with interest on such principal balance at the Interest Rate
(determined on the Term Loan Conversion Date), over the Amortization Period
(i.e., 240 months).

The Loan shall be subject to a prepayment premium as more particularly described
in the Note.

4.COLLATERAL SECURITY.  The performance of all covenants and agreements
contained in this Agreement and in the other documents executed or delivered as
a part of this transaction, and the payment of the Note shall be secured as
follows:

4.1Security Documents Covering Mortgaged Property.  Borrower shall (a) grant to
Lender a first priority Construction Mortgage (With Power of Sale), Security
Agreement and Financing Statement (the “Mortgage”) in the form prescribed by
Lender, subject to no other liens except for the Existing Mortgages, covering
the entire Real Property and a first priority security interest in all personal
property relating to such property which shall identify the Note as the
indebtedness evidenced thereby and be in form acceptable to Lender; and (b)
assign to Lender all leases of the Mortgaged Property and all of the rents,
issues and profits of the Mortgaged Property, which assignment shall be
evidenced by an Assignment of Leases, Rents and Profits (the “Assignment”), in
the

 

9

--------------------------------------------------------------------------------

Exhibit 10.4

 

form prescribed by Lender, which shall identify the Note as the indebtedness
evidenced thereby.

4.2Security Agreements Covering Borrower’s Accounts With Lender. Borrower shall
grant to Lender a first priority security interest in the Construction Account.
Such security interests shall be evidenced by a Security Agreement (the “Account
Security Agreement”) in the form prescribed by Lender.

4.3Assignment and Subordination of Architectural Agreement and Construction
Contract.  Borrower shall sign, and shall cause the Architect to sign, and
deliver to Lender, with respect to the Architectural Agreements, a Collateral
Assignment of Architectural Agreement(s) in the form prescribed by Lender and
Borrower shall sign, and cause the Contractor to sign and deliver to Lender,
with respect to the Construction Contracts, a Collateral Assignment of
Construction Contract in the form prescribed by Lender (collectively, the
“Collateral Assignments”).  Borrower shall also provide to Lender (i) a
Subordination Agreement(s) in the form prescribed by Lender, which shall be
properly signed and acknowledged by the Architect for each Construction Project,
and (ii) a Subordination Agreement(s) in the form prescribed by Lender, which
shall be properly signed and acknowledged by the Contractor for each
Construction Project (collectively, the “Subordination Agreements”).  If the
Collateral Assignments and the Subordination Agreements are not available prior
to or at the time of execution of this Agreement, Lender and Borrower agree that
the Collateral Assignments and Subordination Agreements must be provided to
Lender prior to any funding of either Loan.

4.4[Reserved].

4.5Additional Documents.  Borrower shall sign and deliver to Lender a Hazardous
Substances Indemnity Agreement and Building Laws Indemnity Agreement in the form
prescribed by Lender.  Borrower shall also sign and deliver (i) an Assignment of
Permits, Licenses and Approvals, (ii) an Assignment of Service Agreements and
Maintenance Contracts, (iii) a Security Agreement covering the Borrower’s
Construction Account with Lender, (iv) a closing certificate, and (v) such other
documents as may be required by Lender to evidence and secure the Loan, all of
which will be in the forms prescribed by Lender.  In addition, Borrower shall
cause its manager of the Mortgaged Property (if applicable) to sign a
Subordination Agreement in form prescribed by Lender.  Any and all collateral
documents executed by Borrower in favor of Lender as security for any
indebtedness of Borrower to Lender shall also expressly secure Borrower’s
obligations hereunder and under the Note and all documents which evidence and
secure payment of any of the Note.

5.CONDITIONS OF LENDING.  Lender’s obligations under this Agreement, including
the obligation to make any advances under the Note, are subject to the
performance and satisfaction of the conditions precedent listed below with
respect to each of the Construction Projects:

 

10

--------------------------------------------------------------------------------

Exhibit 10.4

 

5.1No Events of Default.  There shall not have occurred and be continuing any
Event of Default, and the representations and warranties set forth in the Loan
Documents shall be true and accurate in all material respects.

5.2Loan Documents, HSIA and BLIA.  This Agreement, and all Loan Documents
required by Lender, the HSIA and the BLIA shall be duly authorized, executed and
delivered to Lender.

5.3Existence and Authority of Borrower.  Borrower shall provide to Lender the
following documents relating to Borrower:  (i) Certificates of Good Standing
from the Secretary of State of Delaware and the Secretary of State of Oklahoma,
(ii) a Delaware Secretary of State certified copy of the transcript of the
Certificate of Limited Liability Company, together with all amendments thereto,
(iii) an Oklahoma Secretary of State certified copy of the qualification to
transact business in Oklahoma, (iv) a certified copy of the Operating Agreement
of Borrower and all amendments thereto, and (v) a Certificate of Limited
Liability Company Authority, in a manner and with text acceptable to Lender,
evidencing the authority of the Chief Financial Officer of Borrower to sign this
Agreement and all other Loan Documents and to perform its obligations hereunder
and thereunder.

5.4Existence and Authority of Guarantor.  Borrower shall provide to Lender the
following documents relating to Guarantor:  (i) Certificates of Good Standing
from the Secretary of State of Delaware and the Secretary of State of Oklahoma,
(ii) a Delaware Secretary of State certified copy of the transcript of the
Certificate of Incorporation, together with all amendments thereto, (iii) an
Oklahoma Secretary of State certified copy of the qualification to transact
business in Oklahoma, (iv) a certified copy of the Certificate of Incorporation
and the By-laws and all amendments thereto, and (v) an officer’s certificate and
resolution certified and issued by the proper authority of the Guarantor, or the
like, in a manner and with text acceptable to Lender, evidencing the authority
of the Chief Financial Officer of the Guarantor to sign the Guaranty and to
perform its obligations thereunder.

5.5Recording of Security Documents.  The Mortgage and the Assignment shall be
recorded in the real property records of the County Clerk of Oklahoma County,
Oklahoma.  A Financing Statement shall be filed in the “central” UCC records of
the Secretary of State of Delaware to perfect Lender’s security interest in the
personal property collateral pledged by the Mortgage, the Assignment, the
Security Agreement and such other applicable Loan Documents.  Borrower shall
provide to Lender UCC search report on Borrower and/or such other evidence as
Lender may require to evidence the senior priority of Lender’s security interest
perfected by the Financing Statement.

5.6Establishment of Construction Account and the Liquidity Account. Borrower
shall establish a deposit account (“Construction Account”) with Lender on or
before the Effective Date, into which the proceeds of the Loan (but no other
funds) shall be deposited as such proceeds are advanced and from which Borrower
shall make only payments permitted under the terms of this Agreement.  Borrower
shall maintain the

 

11

--------------------------------------------------------------------------------

Exhibit 10.4

 

existing liquidity account (the “Liquidity Account”) with Lender in which
Borrower is required to and shall continue to maintain, through the Maturity
Date, a deposit balance of not less than Two Million and No/100 Dollars
($2,000,000.00).  

5.7Title Evidence.  Borrower shall provide to Lender (i) a Commitment for Title
Insurance for the issuance of a lender or mortgagee policy covering the
Mortgaged Property, (a) issued in an amount equal to the maximum principal
amount of the Loan, (b) naming Lender as the proposed insured and containing
only exceptions as are expressly approved in writing by Lender (and all
requirements for such commitment shall have been satisfied and the premium
therefor shall have been paid by Borrower), together with copies of all
documents listed in Schedule (or Part) I and all documents listed in Schedule
(or Part) II of the Commitment for Title Insurance, (ii) a proforma loan policy
of title insurance complying with the foregoing requirements of Lender, together
with proforma endorsements required by Lender, (iii) a Closing Protection Letter
from the title insurance company which is to provide a loan policy of title
insurance covering Lender’s Mortgage, (iv) an ALTA Loan Policy of Title
Insurance 2006, in form and substance acceptable to Lender, issued by a title
insurance company acceptable to Lender, evidencing that Borrower has good and
marketable fee simple title to the Mortgaged Property and that the Mortgage will
constitute a valid first Mortgage on the Mortgaged Property, subject only to
those matters described in Exhibit “B” attached to the Mortgage. The loan policy
of title insurance shall not include an exception based upon discrepancies,
conflicts in boundary lines, shortage in area, encroachments or other facts
which would be disclosed by a proper survey. Any exception based upon mechanics’
and materialmen’s liens shall be expressly limited to the portions of the
Mortgaged Property upon which the New Parking Lot, Building 3 and the Gymnasium
Expansion are being constructed, and shall not in any event apply to the
Building 4 and Parking Garage Property.  The loan policy of title insurance must
be accompanied by such endorsements thereto as may be required by Lender or its
counsel, including, but not limited to, an access and entry endorsement, a
comprehensive endorsement, a contiguity endorsement, an endorsement deleting the
arbitration provision, an environmental lien endorsement, a subdivision
endorsement, a survey endorsement, a variable rate endorsement, and a zoning
endorsement. The premiums for the loan policy of title insurance and all
endorsements shall be paid by Borrower prior to or at the time of the initial
advance under the Note.

5.8Survey.  Borrower shall deliver to Lender a current ALTA/ACSM Land Title
Survey (2016) of the Real Property, prepared by a surveyor approved by Lender,
which survey shall delineate all property lines, shall locate all improvements
on the Real Property, shall show easements benefitting and/or affecting the Real
Property and identify them by book and page of recording, shall show adjoining
streets and access ways, and shall show all other physical matters affecting the
title and use of the Real Property.  The form of surveyor’s certificate shall be
acceptable to Lender and shall enable the issuer of the required loan policy of
title insurance to delete all survey exceptions.

5.9Flood Hazard Certification.  Borrower shall provide to Lender a flood hazard
certificate in form, scope and substance acceptable to Lender and evidencing
that the Mortgaged Property does not lie in a flood hazard area.

 

12

--------------------------------------------------------------------------------

Exhibit 10.4

 

5.10Appraisal.  Borrower shall pay for a new, independent, “as-complete”
appraisal of the Building 4 and Parking Garage Property (the “Appraisal”), which
shall (i) be prepared by an appraiser selected and approved by Lender’s
appraisal committee, (ii) comply with the standards set forth by Lender’s
appraisal committee, (iii) reflect all existing improvements and all future
improvements pursuant to the improvements which shall exist upon Substantial
Completion of the Construction Projects. At no time shall the Loan-to-Value
exceed eighty percent (80%).  Updates to the Appraisal may be required by Lender
due to changes in regulatory policies and/or changes in the Mortgaged
Property.  If the Appraisal is not available prior to the execution of this
Agreement and in the event the Appraisal does not support the Loan-to-Value
condition identified in this paragraph, Lender and Borrower agree that the
amount of the Loan will be adjusted in order to comply with such condition.

5.11Insurance.  Prior to commencement of the Construction Projects, Borrower
shall obtain, and furnish to Lender satisfactory evidence of insurance on the
Mortgaged Property and evidence of payment of all premiums for such insurance,
which insurance shall at all times comply with all of the requirements set forth
in the Mortgage.  Specifically, Borrower shall maintain Borrower’s builder’s
risk insurance for the full completed project insurable value of the
Construction Project (“Builder’s Risk Insurance”), which Builder’s Risk
Insurance (i) shall meet the same requirements as Special Perils Insurance
(herein defined), with whatever limits and coverage extensions Lender requires,
(ii) shall be written on a “Completed Value” Form (100% non-reporting) or its
equivalent and shall include an endorsement granting permission to occupy and
(iii) shall cover loss of materials, equipment, machinery, and supplies whether
on-site, in transit, or stored off-site, or of any temporary structure, hoist,
sidewalk, retaining wall or underground property, all soft costs, plans,
specifications, blueprints and models, and demolition and increased costs of
construction, including costs arising from changes in laws at the time of
restoration, and coverage for operation of building at the time of restoration,
all subject to a sublimit satisfactory to Lender.  Upon completion of each
Construction Project, Borrower shall furnish to Lender satisfactory evidence of
insurance on the Mortgaged Property and evidence of payment of all premiums for
such insurance, which insurance shall at all times comply with all of the
requirements set forth in the Mortgage.  Borrower covenants and agrees to
deposit with Lender and to maintain throughout the term of the Note original
policies of insurance, issued by insurance companies satisfactory to Lender, in
such amounts and against such risks as required by Lender, including but not
limited to the following:  (a) Borrower shall maintain a policy against all
risks of loss to the Mortgaged Property customarily covered by “All Risk” or
“Special Perils Form” policies as available in Oklahoma County, Oklahoma
(collectively, “Special Perils Insurance’), in amounts and with insurers
acceptable to Lender, in its sole discretion, but not less than the greater of
the Secured Indebtedness (as defined in the Mortgage) or one hundred percent
(100%) of the full replacement value of the Mortgaged Property, all improvements
thereon, and all improvements, betterments and contents thereof, including, but
not limited to, all fixtures, furnishings and equipment located in or about such
improvements, which Special Perils Insurance (i) shall cover at least the
following perils:  building collapse, fire, flood, hurricane, impact of vehicles
and aircraft,

 

13

--------------------------------------------------------------------------------

Exhibit 10.4

 

lightning, malicious mischief, mudslide, subsidence, terrorism, vandalism, water
damage, windstorm, hail and such other insurable perils as, under good insurance
practices, other commercial property owners from time to time insure against for
property and building(s) similar to the Mortgaged Property in height, location,
nature, type of construction, and use, as evidenced by written advice from
Lender’s insurance advisor; and (ii) shall contain an agreed amount endorsement
or a coinsurance waiver and a replacement cost value endorsement without
deduction for depreciation; (b) equipment and machinery (generally referred to
as boiler and machinery) insurance covering all mechanical and electrical
equipment against physical damage, rent loss, extra expense and expediting
expense covering the Mortgaged Property and any insured leasehold property,
which equipment and machinery insurance shall be maintained on a replacement
cost value basis; (c) if required by Lender, Borrower shall maintain a policy of
business or rent interruption insurance on an “actual sustained basis”
(“Business Interruption Insurance”), providing coverage against any loss of
income by reason of any hazard referred to in this paragraph; in an amount
sufficient to avoid any coinsurance penalty, but in any event for not less than
at least twelve (12) months of (i) Borrower’s actual gross receipts from all
sources of income from business operations occurring on the Real Property and
(ii) all amounts which Borrower is required to pay to Lender or third parties
pursuant to this Agreement, the Note, the Mortgage or any of the other Loan
Documents; (d) Borrower shall maintain the following insurance for personal
injury, bodily injury, death, accident and property damage: (i) public liability
insurance, including commercial general liability insurance, (ii) owned (if
any), hired, and non-owned automobile liability insurance, and (iii) umbrella
liability insurance as necessary (collectively, “Liability Insurance”), which
Liability Insurance shall provide coverage of at least $1,000,000.00 per
occurrence and $2,000,000.00 in annual aggregate, per location, and if any
Liability Insurance also covers other locations, with a shared aggregate limit,
the minimum Liability Insurance shall be increased to $5,000,000.00; and in any
event, the Liability Insurance shall include coverage for liability arising from
premises and operations, elevators, escalators, independent contractors,
contractual liability (including liability assumed under contracts and leases),
and products and completed operations; (e) Borrower shall at all times maintain
a policy of workers’ compensation and employers liability as required by
applicable state law, together with satisfactory evidence of compliance with
applicable state law requirements for workers’ compensation coverage; (f)
Borrower shall at all times maintain a policy of flood and mudslide insurance in
an amount equal to the lesser of the outstanding principal balance of the
indebtedness secured hereby or the maximum amount of coverage made available
with respect to the Mortgaged Property under the National Flood Insurance
Program (or evidence satisfactory to Lender that the Mortgaged Property is not
located in an area designated by the Secretary of Housing and Urban Development
or any other governmental department agency, bureau, board or instrumentality as
an area having special flood or mudslide hazards and that flood insurance is not
required for this loan under the terms of any law, regulation or rule governing
Lender’s activities); and (g) when and to the extent required by the Lender,
Borrower shall maintain a policy or policies of insurance against any other risk
or risks insured against by persons operating like properties in the locality of
the Mortgaged Property.  All insurance policies shall be issued by an insurance
company having a rating of “A” VII or better by A.M. Best Co., in Best’s

 

14

--------------------------------------------------------------------------------

Exhibit 10.4

 

Rating Guide. Whenever any required insurance specifies any dollar amount,
Lender may increase it periodically to reflect Lender’s reasonable estimate of
inflation.  All deductibles, coinsurance provisions, exceptions to coverage and
policy forms must be acceptable to Lender in its sole subjective
discretion.  Each policy shall be a so-called “occurrence” policy of
insurance.  No insurance hereunder shall be a part of a “blanket” policy
maintained by Borrower or any third party unless the policy expressly provides
that the amount of insurance required under the Mortgage will in no way be
prejudiced by other losses covered by such policy.  Each policy of insurance
required under this paragraph 5.12 shall provide that (i) the interest of Lender
shall be insured regardless of any act or negligence by Borrower or any breach
or violation by Borrower of any warranties, declarations or conditions of such
policy, and (ii) the insurer under each policy of insurance required hereunder
shall agree that any cancellation of its insurance policy or any endorsement of
its insurance policy to effect a change in coverage for any reason shall not be
effective until thirty (30) days after receipt by Lender of notice of such
cancellation or such endorsement to effect a change in coverage.  The Borrower
further covenants and agrees that, regardless of the types or amounts of
insurance required and approved by the Lender, Borrower will cause the Lender to
be named as an additional insured in each policy of builder’s risk insurance and
all policies of Liability Insurance, which shall be evidenced by endorsements
acceptable to Lender; and the Borrower will assign and deliver to the Lender all
policies of insurance which insure against any loss or damage to the Mortgaged
Property, as collateral and further security for the Secured Indebtedness, which
policies shall contain a mortgage clause in favor of Lender, naming Lender as
“Mortgagee and Loss Payee” on a standard noncontributory mortgagee endorsement
(or its equivalent) naming Lender or its designee as the party to receive
insurance proceeds, and shall otherwise be in form, scope and substance
acceptable to Lender.  In addition, Borrower shall furnish to Lender duplicate
copies of each policy of insurance at execution hereof, and copies of each
renewal policy, together with receipts or other evidence that premiums have been
paid.  In the event of a casualty to the Mortgaged Property, all hazard
insurance proceeds shall be paid to the Lender.  Proceeds of insurance paid to
the Lender shall, at the option of the Lender, be applied to payment of the
Secured Indebtedness or made available to Borrower to pay for repair,
restoration and rebuilding of the Mortgaged Property, as described in the
Mortgage.

5.12Zoning and Use.  Borrower shall furnish to Lender satisfactory written
evidence that the Real Property is presently zoned for its intended use and that
the Real Property is in full compliance with all municipal ordinances, codes,
rules or regulations.  The Borrower’s confirmation of zoning shall include,
without limitation, a title insurance Zoning Endorsement (ALTA 3.1-06) in form,
scope and substance acceptable to Lender.

5.13Permits.  Borrower shall obtain and provide to Lender copies of all permits
required for the Construction Project or any part thereof, including, without
limitation, building permits issued by the City of Oklahoma City or Oklahoma
County. Specifically, Borrower shall provide to Lender and its Construction
Consultant, all required City of Oklahoma City Building Permits for the
Construction Project, all in form, scope and substance acceptable to Lender and
its Construction Consultant.  If any

 

15

--------------------------------------------------------------------------------

Exhibit 10.4

 

permit(s) is not available prior to or at the time of execution of this
Agreement, Lender and Borrower agree that such permit(s) must be provided to
Lender prior to any funding of the Loan.

5.14Plans and Specifications.  Borrower shall submit for approval by Lender
copies of the final plans and specifications for the Construction Project which
have been approved in writing by Borrower, the Architect, the Contractor, and
all applicable governmental authorities.  Following approval by Lender, such
plans and specifications shall not be substantially changed, without the prior
written consent of Lender.  Regardless of its review and approval of the plans
and specifications, Lender shall have no responsibility, obligation or liability
to Borrower or any other individual or entity based on, arising from or relating
to any such review or approval, and Borrower shall at all times have exclusive
control over its work on the Construction Project and sole responsibility for
compliance with all governmental, quasi-governmental and private laws, rules,
regulations, ordinances, codes, covenants, restrictions, easements and other
matters which control, burden or apply to or otherwise affect the Mortgaged
Property and/or the Construction Project.

5.15Financial Information.  Borrower shall submit to Lender in writing a
satisfactory Project Budget which shall show all sources and uses of funds, and
shall detail by line item all costs of designing, constructing, franchising, and
completing each Construction Project, and all costs of finishing, furnishing,
equipping and opening each completed Construction Project for business.  The
Project Budget shall contain, without limitation, an interest reserve, a
contingency reserve and a working capital reserve.

5.16Environmental Site Assessments; Hazardous Substances Indemnity
Agreement.  Borrower shall provide to Lender an environmental assessment report
covering the Real Property, which report shall be prepared by an environmental
engineering firm acceptable to Lender and shall be in form, scope and substance
acceptable to Lender.  In addition, Borrower shall sign and deliver to Lender a
Hazardous Substances Indemnity Agreement on a form provided by and acceptable to
Lender.

5.17Geotechnical Report.  Borrower shall submit for review and approval by
Lender a geotechnical report (soils test) covering the Real Property, which
geotechnical report shall be in form, scope and substance acceptable to Lender.

5.18Loan Fees.  Borrower shall pay to Lender a loan commitment fee equal to
one-half percent (0.50%) of the proposed amount of the Loan (i.e., $143,200.00)
payable at the closing of the Loan, which fee shall be deemed fully earned by
Lender and nonrefundable at the time Lender signs this Agreement.

5.19Architectural Agreement and Construction Contract.  Borrower shall deliver
to Lender for its review and approval the architectural agreement between
Borrower, as owner, and the Architect for the Construction Project, which
architectural agreement (i) must be in form, scope and substance acceptable to
Lender, and (ii) must be subordinated to the Loan and the Loan Documents as
described in paragraph 4.3 of this Agreement.  Borrower shall deliver to Lender
for its review and approval the fixed price

 

16

--------------------------------------------------------------------------------

Exhibit 10.4

 

Construction Contract between Borrower, as owner, and the Contractor for the
Construction Project, which Construction Contract (i) must be in form, scope and
substance acceptable to Lender, must be collaterally assigned to Lender as
described in paragraph 4.3 of this Agreement, and (iii) must be subordinated to
the Loan and Loan Documents as described in paragraph 4.3 of this Agreement.

5.20Opinion of Borrower’s Counsel.  Borrower shall provide Lender with a legal
opinion from its counsel as to:  (i) the due organization, powers and good
standing of Borrower and Guarantor;  (ii) to the best knowledge of Counsel after
inquiry, the absence of any suits, proceedings or investigations pending,
threatened against or affecting Borrower and Guarantor, any of which if
adversely determined, would have a materially adverse effect on the financial
condition, the business or the properties of Borrower and Guarantor; (iii) that
Borrower and Guarantor have fully complied with all local, state, and federal
requirements relative to the location and operation of the project as an office
building; (iv) that the documents executed and provided by the Borrower and
Guarantor pursuant to this Agreement are fully authorized under all documents
which evidence the creation, existence and good standing of the Borrower and
Guarantor; (v) that all Loan Documents, other than the Guaranty, have been duly
executed by the Borrower, are the legal, valid and binding obligations of
Borrower and are enforceable according to their respective terms; and (vi) that
the Guaranty has been duly executed by the Guarantor, is a legal, valid and
binding obligation of Guarantor and is enforceable according to its respective
terms.  

5.21Construction Schedule; Subcontractors and Suppliers.  Borrower shall deliver
to Lender (i) a complete, written construction schedule for each Construction
Project, (ii) a list of all subcontractors and material suppliers, together with
their respective addresses and main contracts, (iii) a copy of every subcontract
and material purchase order of $10,000.00 or more, and (iv) copies of all of the
Performance Bonds and Payment Bonds listed on Exhibit “E” attached to this
Agreement and incorporated herein by reference.

6.REPRESENTATIONS AND WARRANTIES.  In addition to all other representations and
warranties of Borrower to Lender, Borrower represents and warrants that:

6.1Existence and Authority of Borrower.  Borrower is and will continue to be a
limited liability company duly formed and validly existing under the laws of the
State of Delaware, and is duly qualified to transact business in the State of
Oklahoma; Borrower has full power, authority and legal right to own, manage and
hold title to the Mortgaged Property and to occupy Building 3 and the gymnasium
as renovated by the Gymnasium Expansion, and Borrower has full and legal right,
power and authority to enter into and carry out the provisions of this Agreement
and all documents signed by Borrower pursuant to this Agreement, to borrow
money, to give security for borrowing as required by this Agreement, and to
consummate the transaction contemplated by this Agreement.

6.2Conflicting Agreements and Restrictions.  Borrower is not a party to any
contracts or agreements or subject to any other restrictions which materially

 

17

--------------------------------------------------------------------------------

Exhibit 10.4

 

adversely affect its business, property, assets or financial condition.  To the
best of Borrower’s knowledge, neither the execution and delivery of the Loan
Documents nor fulfillment and compliance with the terms and provisions thereof,
(i) will conflict with, or result in a breach of the terms, conditions or
provisions of, or constitute a default under, or result in any violation of any
agreement, instrument, undertaking, judgment, decree, order, writ, injunction,
statute, law, rule or regulation to which Borrower is subject or by which the
Mortgaged Property is bound or affected, (ii) will result in the creation or
imposition of any lien, charge or encumbrance on, or security interest in, any
property now or hereafter included in the Mortgaged Property pursuant to the
provisions of any mortgage, indenture, security agreement, contract, undertaking
or other agreement other than the liens and security interests in favor of
Lender created by the Loan Documents, or (iii) will require any authorization,
consent, license, approval or authorization of or other action by, or notice or
declaration to, or registration with, any court or administrative or
governmental department, commission, board, bureau, authority, agency or body
(domestic or foreign), or, to the extent that any such consent or other action
may be required, it has been validly procured or duly taken.

6.3Actions and Proceedings.  Borrower has not received notice of any action or
proceeding against or investigation of Borrower, pending or threatened, which
questions the validity of the Loan Documents, or which is likely to result in
any material adverse change in the business or operations of Borrower or which
in any way materially impairs or adversely affects the ability of Borrower to
perform its obligations thereunder.

6.4Financial Condition.  Borrower is an indirect, wholly-owned subsidiary of
Guarantor. The financial statements of Guarantor which have been furnished to
Lender, are correct and complete in all material respects and fairly reflect the
financial condition of both the Borrower and the Guarantor as of the date
thereof.  Said financial statements have been prepared in accordance with
generally accepted accounting principles consistently applied through the
periods involved therein, and to the best of Borrower’s knowledge, there has
occurred no material adverse change in the financial condition of the Borrower
or the Guarantor from the effective dates of said financial statements to the
date hereof.  Neither Borrower or Guarantor have any contingent obligations,
unusual or long‑term commitments, unrealized or anticipated losses from any
unfavorable commitment or liabilities for taxes not reflected in such financial
statements which are individually or in the aggregate substantial in relation to
the financial condition of Borrower or Guarantor, respectively.

6.5Full Disclosure.  Neither the Loan Documents nor any statement or documents
referred to therein, contemplated thereby or delivered to Lender by Borrower or
any other party on its behalf contains or will contain any materially untrue
statement, or omits or will omit to state a material fact necessary to make the
statements therein not misleading.

6.6No Violation of Applicable Law.  To the best of its knowledge, information
and belief, Borrower has not violated and is not violating any applicable
statute, regulation or ordinance of the United States of America or any foreign
country, or

 

18

--------------------------------------------------------------------------------

Exhibit 10.4

 

of any state, municipality or any other jurisdiction, or of any agency thereof
in any respect materially adversely affecting its business, property, assets,
operations or condition, financial or otherwise.  To the best of its knowledge,
information and belief, Borrower is in compliance with all statutes, rules, and
regulations relating to environmental standards and controls in all
jurisdictions where it is presently doing business.

6.7Permits.  To the best of its knowledge, Borrower has, or will be able to
obtain, as needed, all governmental and private permits, certificates, consents
and franchises which in any respect (i) are required for each Construction
Project and the occupancy of Building 4 and the Parking Garage, (ii) are
material to its business, property, assets, operations or condition, financial
or otherwise, (iii) are necessary for it to carry on its business as now being
conducted or as contemplated to be conducted, or (iv) are necessary for it to
own, lease and operate the Mortgaged Property.  All such governmental and
private permits, certificates, consents and franchises are valid and subsisting,
and to the best of its knowledge, information and belief, Borrower is not in
violation thereof.

6.8Place of Business and Certain Records.  Borrower (i) presently keeps all of
its records concerning its accounts and contract rights in its office at 7501
West Memorial Road, Oklahoma City, Oklahoma, 73142; (ii) intends to continue to
keep the location of said records in its office in said city, county and state;
and (iii) shall continue to keep said records in its office within said city,
county and state or give Lender ten (10) days’ prior written notice of any
relocation of its principal office to a location outside of Oklahoma City,
Oklahoma, or concurrent written notice of any relocation of its principal office
within Oklahoma City, Oklahoma.

6.9No Defaults.  To the best of its knowledge, information and belief, Borrower
is not in default of or in breach in any respect under any material contract,
agreement or instrument to which such Borrower is a party or by which it or any
of its properties may be bound.

6.10Ownership of Mortgaged Property; Liens.  Borrower has good and marketable
title to the Mortgaged Property, free and clear of all liens and encumbrances
except as listed on Exhibit “B” attached to the Mortgage.

6.11ERISA.  To the best of its knowledge, information and belief, Borrower has
not incurred any “accumulated funding deficiency” within the meaning of Section
302(a)(2) of ERISA with respect to any employee pension or other benefit plan or
trust maintained by or related to Borrower.  Borrower has not incurred any
material liability to PBGC or otherwise under ERISA in connection with any such
plan.  No reportable event described in Sections 4042(a) or 4043(b) of ERISA
with respect to any such plan has occurred.

6.12Taxes.  Borrower has filed all federal, state, local, county and foreign tax
returns required by law to be filed, and have paid all taxes, assessments and
similar charges shown to be due and payable on said returns.  At the Effective
Date, no

 

19

--------------------------------------------------------------------------------

Exhibit 10.4

 

extensions of time are in effect to assessments of deficiencies for Federal
income taxes of Borrower.

6.13Compliance with Federal Reserve Board Regulations.  No part of the proceeds
of the Loan will be used, and no part of any loan repaid or to be repaid with
the proceeds of the Loan was or will be used, directly or indirectly, for the
purpose of purchasing or carrying any margin security or margin stock within the
meaning of Regulations G or U of the Board of Governors of the Federal Reserve
System, or in any manner or under any circumstances which would cause a
violation by any person or entity of Regulations G, T, U or X of said
Board.  The assets of Borrower do not include any margin securities or margin
stock and Borrower does not have any present intention of acquiring any such
security or stock.

6.14Investment Company Act; Public Utility Holding Company Act.  Borrower is not
an “investment company” or a company “controlled” by an “investment company”
within the meaning of the Investment Company Act of 1940, as amended, and
Borrower is not a “holding company,” a “subsidiary company” thereof or an
“affiliate” of a “holding company” or of such a “subsidiary company,” each
within the meaning of the Public Utility Holding Company Act of 1935, as
amended.

6.15Availability of Utility Services.  All utility services necessary for the
Mortgaged Property and for the use of the Real Property for the above-described
Building 3 and the gymnasium as improved by the Gymnasium Expansion, are
connected to the Mortgaged Property. Such utility services include, without
limitation, water supply, sanitary and storm sewers, and electric, gas, and
telephone.

6.16Survival of Representations.  All representations and warranties made herein
or in any other Loan Documents will survive the delivery of the Note and the
making of the Loan, and any investigation at any time made by or on behalf of
Lender shall not diminish Lender’s right to rely thereon.  All statements
contained in any certificate or other instrument delivered by or on behalf of
Borrower under or pursuant to this Agreement or any other Loan Documents or in
connection with the transactions contemplated hereby or thereby shall constitute
representations and warranties made hereunder.

7.BORROWER’S AFFIRMATIVE COVENANTS.  Until the payment in full of the Loan and
unless Lender shall otherwise consent in writing, Borrower agrees to perform or
cause to be performed the following:

7.1Financial Statements.  Borrower will maintain adequate and accurate books and
records of account, independent of those of the Guarantor, in accordance with
sound accounting principles.  Lender shall have the right to examine and copy
such books and records, including all books and records relating to all or any
part of the Mortgaged Property, to discuss the affairs, finances and accounts of
Borrower and to be informed as to the same from time to time as Lender might
reasonably request.  Upon Lender’s request, Borrower shall furnish to Lender the
year-end financial statements for

 

20

--------------------------------------------------------------------------------

Exhibit 10.4

 

the immediately prior calendar year (including an income statement and a balance
sheet) together with the prior year tax returns and other financial information
of the Borrower as Lender may request.  No later than forty-five (45) days after
each calendar quarter, Borrower will furnish to Lender copies of the
most-recent, publically-filed financial statements of Guarantor, including the
10-K and 10-Q statements and such other statements as Lender may request from
time-to-time.

7.2Taxes.  Borrower will pay prior to delinquency all taxes, assessments,
governmental charges or levies, and all claims for labor, materials, supplies,
rent and other obligations which, if unpaid, might become a lien against its
property, except to the extent Borrower is challenging any of the foregoing in
good faith and with due diligence, and has posted all required bonds or has paid
the contested items “under protest,” so that there shall not occur a foreclosure
of any such liens.

7.3Maintenance.  Borrower will maintain its existence, remain in good standing
in each jurisdiction in which it is required to be qualified or licensed,
maintain all franchises, permits, intellectual properties and licenses necessary
or useful in the operation of its business heretofore operated and as to be
operated as contemplated hereby, maintain or cause to be maintained its
properties in good and workable condition, repair, and appearance, and protect
the same from deterioration, other than normal wear and tear, at all times.

7.4Compliance with Laws.  Borrower will comply with all statutes, laws, rules or
regulations to which Borrower is subject or by which the Mortgaged Property is
bound or affected, including without limitation, (i) ERISA, (ii) all
Environmental Laws (as defined in the Mortgage), (iii) those pertaining to
occupational health and safety standards, (iv) those pertaining to equal
employment and credit practices and civil rights, and (v) those pertaining to
its business or operations.

7.5Further Assurances.  Borrower will, from time to time, promptly cure any
defects or omissions in the execution and delivery of, or the compliance with
the Loan Documents, or the conditions described in paragraph 5 hereof, including
the execution and delivery of additional documents reasonably requested by
Lender.

7.6Performance of Obligations.  Borrower will pay the Note according to the
reading, tenor and effect thereof and will do and perform every act and
discharge all of the obligations provided to be performed and discharged under
the Loan Documents at the time or times and in the manner therein specified.

7.7Payment of Taxes.  All taxes, assessments and governmental charges or levies
imposed on Borrower or on Borrower’s assets, income or profits, will be paid on
or prior to the delinquency date thereof.

7.8Lender’s Access.  Borrower will, during normal business hours and as often as
Lender may reasonably request, permit any of Lender’s officers, and any

 

21

--------------------------------------------------------------------------------

Exhibit 10.4

 

authorized representatives of Lender, to visit and inspect any part of the
Mortgaged Property.

7.9Litigation.  Borrower will promptly furnish Lender with written notice of any
litigation of which Borrower receives actual notice involving Borrower as a
defendant where the amount sued for or the value of property involved is in
excess of One Hundred Thousand and No/100 Dollars ($100,000.00), or which, if
the outcome were adverse to Borrower, could reasonably be expected to materially
adversely affect the financial condition, business or operations of Borrower.

7.10Notification of Liens.  Borrower will notify Lender of the existence or
asserted existence of any mortgage, pledge, lien, charge or encumbrance on any
part of the Mortgaged Property, forthwith upon Borrower’s receiving actual
notice thereof, excluding only: (i) encumbrances in favor of Lender; (ii)
deposits to secure payment of worker’s compensation, unemployment insurance and
similar benefits; and (iii) statutory liens arising in the ordinary course of
Borrower’s business which secure current obligations of Borrower which are not
in default.

7.11Events with Respect to ERISA.  As soon as possible and in any event within
thirty (30) days after Borrower knows or has reason to know that any reportable
event described in Sections 4042(a) or 4043(b) of ERISA with respect to any
employee pension or other benefit plan or trust maintained by or related to
Borrower has occurred, or that PBGC has instituted or will institute proceedings
under ERISA to terminate any such plan, Borrower will deliver to Lender (i) a
certificate of a manager of Borrower setting forth details as to such event and
the action which Borrower proposes to take with respect thereto, and (ii) a copy
of any notice delivered by PBGC evidencing its intent to institute such
proceedings.  For all purposes of this covenant, Borrower shall be deemed to
have all knowledge or knowledge of all facts attributable to the plan
administrator of such plan under ERISA.  Borrower will furnish to Lender (or
cause such plan administrator to furnish to Lender) the annual report for each
plan covered by ERISA maintained by or related to Borrower as filed with the
Secretary of Labor not later than ten (10) days after the receipt of a request
from Lender in writing for such report.

7.12Other Notifications.  Borrower will notify Lender as soon as practicable,
but in any event within ten (10) days after Borrower knows that any of the
following has occurred: (i) an Event of Default, (ii) any material adverse
change in the nature of or any material part of the property comprising the
Mortgaged Property, and (iii) any material change in the accounting practices
and procedures of Borrower, including a change in Borrower’s fiscal
year.  Borrower will notify Lender as soon as practicable, but in any event
within the time limitations prescribed for Form 8-K filings pursuant to the
Securities Exchange Act, of any other event, occurrence or circumstance which
indicates the reasonable likelihood of the occurrence of a material adverse
change in the financial condition, business or operations of Borrower.

7.13Post-Foundation and Post-Completion Surveys.  Immediately after completion
of the foundations of each Construction Project, Borrower shall furnish to

 

22

--------------------------------------------------------------------------------

Exhibit 10.4

 

Lender, in form and substance acceptable to Lender, one or more surveys of the
Real Property, conforming to Lender’s survey criteria, showing the location of
all such foundations on the Real Property in addition to those items which are
required to be shown by the Lender’s survey criteria, and showing no
encroachment by such foundations over easements or property lines on the Real
Property.  Immediately after completion of each Construction Project, Borrower
shall furnish to Lender, in form and substance acceptable to Lender, an update
of the survey required in paragraph 5.8 of this Agreement, showing the location
of all improvements on the Real Property in addition to those items which are
required to be shown in the initial survey described in paragraph 5.8 and
showing no encroachments of easements or property lines on the Real Property.

7.14Use of Funds in Construction Account.  Funds in the Construction Account
shall be used solely for the purposes set forth in this Agreement.

7.15[Reserved].

7.16Completion Date.  Borrower shall prosecute construction and development of
each Construction Project with diligence and continuity until completion thereof
(which completion shall mean that the Completion Date obligations have been
satisfied) and cause the completion of all Construction Project improvements no
later than the Completion Deadline.  Borrower shall notify Lender of any
cessation, stoppage or delay in the construction of either Construction
Project.  Except for delays or cessations covered by factors that are beyond the
control of Borrower, Borrower shall not permit cessation of the work of
construction for a period in excess of fifteen (15) consecutive normal working
days at any one time, or in excess of forty five (45) normal working days in the
aggregate, without the prior written consent of Lender.

7.17Liquidity Account.  Throughout the term of the Loan, Borrower shall maintain
the Liquidity Account in accordance with the requirements of paragraph 5.6
herein.

8.BORROWER’S NEGATIVE COVENANTS.  Until payment in full of the Loan and unless
Lender shall otherwise consent in writing, Borrower will not perform or permit
to be performed any of the following acts:

8.1Creation or Existence of Liens.  Borrower will not create, assume or suffer
to exist any mortgage, pledge, lien, charge or encumbrance on any of the
properties of Borrower, personal or real, tangible or intangible, including
without limitation the Mortgaged Property, excluding only: (i) encumbrances in
favor of Lender; (ii) deposits to secure payment of workmen’s compensation,
unemployment insurance and similar benefits; (iii) statutory liens, against
which there are established reserves in accordance with generally accepted
accounting principles; and (iv) liens covering tangible personal property which
arise in the ordinary course of Borrower’s business and secure current
obligations of Borrower which are not in default.

8.2Loans to and Transactions With Affiliates.  Except as previously disclosed in
writing to Lender, and approved by Lender, Borrower will not make any loan,

 

23

--------------------------------------------------------------------------------

Exhibit 10.4

 

advance or other extension of credit, directly or indirectly, to or for the
benefit of any Affiliate and will not enter into any other transaction,
including, without limitation, the purchase, sale or exchange of property with
any Affiliate.  Borrower will not make any payments to an Affiliate for services
performed or equipment or materials provided to the Mortgaged Property except to
reimburse the Affiliate for its actual cost of performing such services or
providing such equipment or materials, which actual cost shall not, in any
event, exceed the amount that would be charged by a non-Affiliate under a bona
fide, arm’s-length contract for performance of such services or provision of
such equipment and materials.  Borrower may retain an Affiliate to manage the
Mortgaged Property under a management agreement or market and lease the property
pursuant to a brokerage agreement on market terms, each of which is (i)
expressly subordinate to the Mortgage and other Loan Documents and (ii) in form
and substance reasonably acceptable to Lender.

8.3Restriction on Leasing of Mortgaged Property.  Notwithstanding any language
in this Agreement or any of the other Loan Documents, Borrower shall not lease
any part of the Mortgaged Property to a third party without the prior written
consent of Lender.

8.4Limitation on Dividends, Loans and Distributions of Funds.  So long as an
Event of Default exists under this Agreement or any of the other Loan Documents,
Borrower will not, directly or indirectly, make, or become obligated to make,
any distributions to members or set apart any sum or any of its assets for
distributions to members, or make any loans or any other distribution of funds,
by reduction of capital, or otherwise.

8.5Limitation on Contingent Liabilities.  Borrower will not, directly or
indirectly, guarantee, agree to purchase or repurchase or provide funds in
respect, or otherwise become or remain liable with respect to indebtedness of
any character of any other person or entity.

8.6Changes to Method of Accounting.  Borrower will not make any material change
in its methods of accounting for purposes of the reporting requirements of this
Agreement, except as may be mandated by sound accounting principles.

8.7Sale‑Leaseback Transactions.  Borrower will not make or permit the occurrence
of any sale, transfer or disposition of any of the Mortgaged Property followed
by Borrower’s leasing or rental of such property, or any portion thereof, as
lessee.

8.8Construction Issues.  Borrower shall not (i) incur or suffer to exist any
delays in completion of the Construction Project, (ii) agree to any change order
which would increase the Project Cost by $20,000.00 or more, or any change
order(s) which, in the aggregate, would increase the Project Cost by $100,000.00
or more without the prior written approval of Lender, or (iii) make any changes
in the Construction Project to achieve cost savings without the prior written
approval of Lender.  Borrower shall deliver to Lender and Lender’s Construction
Consultant within five (5) business days after any

 

24

--------------------------------------------------------------------------------

Exhibit 10.4

 

change orders are made, a copy of such change order and an associated update of
the Construction Budget which have been approved by the Architect and the
Contractor.

8.9Modification of Limited Liability Company Documents.  Borrower shall not
participate in, suffer or permit the amendment, modification, restatement,
cancellation or termination of any organizational document now or hereafter
evidencing or relating to Borrower without the prior written consent of Lender
in each case.

8.10Transfer of Property.  Until all indebtedness of Borrower to Lender is paid
in full, Borrower shall not sell, transfer or convey all or any part of the
Mortgaged Property or any interest therein, except Borrower’s leasing or rental
of such property in the ordinary course of business, and Borrower shall not
permit any change in the ownership of Borrower.

8.11Funded Debt Limitation.  Borrower shall not incur funded outside debt
(except for the Loan provided under this Agreement and the Consolidated Note) in
excess of $1,500,000.00 without the prior written approval of Lender.

8.12Fixed Charge Coverage Ratio.  The Fixed Charge Coverage Ratio (defined
below) of the Guarantor shall not be less than 1.2:1.00 on a quarterly basis.
The Fixed Charge Coverage Ratio shall be calculated by Lender on a quarterly
basis based on the Guarantor’s quarterly financial statements delivered pursuant
to paragraph 7.1 of this Agreement as set forth below.

(a)Calculation.  The term “Fixed Charge Coverage Ratio” means actual Net
Operating Income plus interest expense, depreciation expense and amortization
expense for the most recent four (4) calendar quarters, divided by Debt Service
Requirements plus rent expense.

(b)Debt Service Requirements. The term “Debt Service Requirements” shall mean
principal and interest payments due and owing for the prior calendar quarter
multiplied by four (4), based upon, (i) all debt of Guarantor payable to Lender
and any other non-subordinated debt, excluding balloon payments, if any, due to
Lender, and (ii) the then applicable interest rate(s) on such debt.

(c)Net Operating Income.  The term “Net Operating Income” means all revenues
collected from the operations of Guarantor (excluding non-recurring income, as
determined by Lender) less expenses.

(d)Curative Action.  In the event the Fixed Charge Coverage Ratio for any
calendar quarter should be less than 1.20 to 1.00, then, within fifteen (15)
days after written notice from Lender to Borrower, Borrower shall pay the
Curative Amount such that a minimum Fixed Charge Coverage Ratio of 1.20 to 1.00
or more is created based on (A) the actual Net Operating Income for the
immediately preceding calendar quarter and (B) the

 

25

--------------------------------------------------------------------------------

Exhibit 10.4

 

hypothetical Debt Service Requirement for the then current calendar quarter
which would result from a reamortization of such reduced outstanding principal
balance of the Loan.

Irrespective of any hypothetical Debt Service Requirement utilized to calculate
the curative amount, the actual amount of the required payments shall continue
to be as provided in the Note.  

9.ADMINISTRATION OF LOAN.  Notwithstanding any language in this Agreement
seemingly to the contrary, Borrower shall not be entitled to any disbursement of
Loan proceeds hereunder unless and until Borrower has satisfied all of the
conditions of lending set forth in paragraph 5 of this Agreement. Upon
satisfaction of such conditions of lending to the satisfaction of Lender, Lender
will make Loan disbursements up to the respective maximum principal amounts of
the Loans provided that, with respect to each Construction Project, (i) Lender’s
Construction Consultant shall have completed periodic inspection(s) of the
Construction Project and shall have advised Lender in writing that work to date
on the Construction Project is satisfactory, (ii) there is no uncured Event of
Default under any of the Loan Documents, and (iii) all of the other requirements
set forth in this Loan Agreement for advancement of loan proceeds are satisfied.

Subject to all of the terms, conditions and provisions of this Agreement, Lender
shall make disbursements under the Loan in the following manner:

9.1Purpose.  The principal sum to be disbursed under the Note shall be used for
the purposes set forth in paragraph 2.1 of this Agreement.  

9.2Initial Borrower Funding; Compliance with Project Budget.  All Loan advances
under the Note shall be made in accordance with the Agreement and in amounts set
forth in the Project Budget.  Material deviations from the Project Budget must
be approved in advance in writing by Lender.  Borrower shall initially pay with
its own funds all “costs of completion” (defined below) for each Construction
Project until Lender determines that the remaining cost of completion of each of
the Construction Projects, after accounting for all completed work and costs of
completion then paid by Borrower to date, is less than available maximum amount
of the respective Loan for such Construction Project.  Further, if and to the
extent Lender subsequently determines at any time, in its sole judgment, that
the cost of completion of the Construction Projects will exceed the Project Cost
set forth in the Project Budget, then at the request of Lender, Borrower shall
explain to Lender how the overage will be paid and will immediately deposit such
funds into the Construction Account.  Any such deposit so required shall be made
prior to any additional advance of Loan proceeds.  As used in this Agreement,
the term “cost of completion” shall be deemed to include, without limitation the
following:  the costs of labor and materials, site and off-site improvements,
amounts paid to contractors, landscaping costs, professional fees, premiums for
bonds, insurance and title insurance, title examination costs and fees,
appraisal fees, recording costs, interest on the Note, all amounts reimbursable
to Lender for expenses incurred hereunder and the cost of all other items
necessary for the proper completion of the Construction Projects.

 

26

--------------------------------------------------------------------------------

Exhibit 10.4

 

9.3Request for Funds.  Loan advances will be made no more frequently than one
(1) time per month. Each Loan advance request (“Request for Funds”) (i) shall be
submitted in writing on the latest version of the AIA G702 and G703 forms,
separately submitted for each Construction Project, (ii) shall be properly
completed and signed by Borrower, the Contractor and the Architect, (iii) shall
be delivered to Lender and the Construction Consultant at least five (5) days
before the requested date of disbursement; (iv) is subject to the prior approval
of the Construction Consultant and the Lender; and (v) shall be supported by
copies of invoices for all work and materials covered thereby. Unless Lender
wishes to inspect the Construction Project as set forth in paragraph 9.5, each
Request for Funds shall be approved and funded or declined by Lender within five
(5) Business Days of receipt by Lender. All approved Loan advances will be
deposited into the Construction Account by Lender. Borrower shall under no
circumstances be entitled to Loan advances that individually or cumulatively
exceed the Project Costs completed as of the date of the request per the Project
Budget.  Borrower shall submit its last Request for Funds no later than fifteen
(15) days before the Completion Deadline. In no event shall Lender be obligated
to make any Loan advances after the Completion Deadline.  

9.4Additional Information.  Upon request by Lender, each Request for Funds shall
be accompanied by:

9.4.1update of the Project Budget showing comparisons of the costs incurred to
date for completed work and the projected remaining costs of completing the
Construction Projects; and

9.4.2proof, satisfactory to Lender, that all invoices for labor and materials
have been paid, except those contained in the current Request for Funds covering
“hard costs;” and

9.4.3lien waivers from all architects, professional engineers, landscape
architects, land surveyors, contractors, mechanics, materialmen, landscapers and
laborers; and

9.4.4title information, in the form of an endorsement to the loan policies of
title insurance held by Lender, which increases the amount of coverage and which
confirms the first lien priority of the Mortgage, without additional matters
affecting title to the Mortgaged Property.

All of the above information shall be obtained and submitted to Lender at
Borrower’s expense.

9.5Lender’s Inspection.  If, for any reason, Lender deems it necessary to cause
the Construction Project to be examined by the Construction Consultant or any
other representative of Lender prior to making any advance, it shall have a
reasonable time [not exceeding ten (10) Business Days] within which to do so, at
Borrower’s cost, and Lender shall not be required to make any Loan advance until
such examination has been made. Regardless of inspections by the Construction
Consultant or any other

 

27

--------------------------------------------------------------------------------

Exhibit 10.4

 

representative of Lender, Lender shall have no responsibility, obligation or
liability to Borrower or any other individual or entity based on, arising from
or relating to any such inspections, and Borrower shall at all times have
exclusive control over work on the Construction Project and sole responsibility
for compliance with all governmental, quasi-governmental and private laws,
ordinances, rules, regulations, codes, covenants, restrictions, easements and
other matters which control, burden, apply to or otherwise affect either part of
the Mortgaged Property and/or the Construction Project.

9.6Disbursements.  Advances under the Note may, at the option of Lender, be
recorded on the Note and/or by deposits to the Construction Account, and Lender
shall record each advance for the account of either the Building 4 Loan or the
Parking Garage Loan.  Such records shall be conclusive evidence of all advances
made under the Note and the respective Loans for which such advances were
disbursed.  Borrower shall prepare and deliver payment from the Construction
Account to the Contractor or such other appropriate subcontractors or vendors as
set forth in the Request for Funds. Borrower acknowledges and stipulates that
only checks for payment of approved costs of the Construction Project and costs
incidental thereto and approved by Lender in the Project Budget may be drawn
against the Construction Account.  

9.7Termination of Advances.  At the option of Lender, Loan advances shall not be
made under the Note unless (i) this Agreement, the Note and the other Loan
Documents are in full force and effect, and (ii) an Event of Default does not
exist under the terms of this Agreement, the Note or any of the other Loan
Documents.

9.8Conditions for Benefit of Lender; No Liability to Third Parties.  Any and all
conditions within this Agreement to the obligations of Lender to advance the
proceeds of the Loan to Borrower are imposed solely and exclusively for Lender
benefit.  No other person shall have any standing to require that such
conditions be satisfied nor be entitled to draw any conclusions or assumptions
therefrom.  Such conditions may be waived, in whole or in part, by Lender at any
time, in Lender’s sole discretion, and Lender shall be under no obligation to
require strict compliance therewith.  Lender shall not be liable or responsible
to any person other than Borrower for the disbursement of or failure to disburse
the Loan proceeds.  Neither the Contractor nor the Architect, any subcontractor,
materialman or supplier on the Construction Project shall have any right or
claim against Lender under this Loan Agreement or the administration thereof.

10.EVENTS OF DEFAULT.  If any of the following events (herein so called “Events
of Default”) shall occur and be continuing for any reason whatsoever (and
whether such occurrence shall be voluntary or involuntary or come about or be
affected by operation of law or otherwise), then, and in every such event,
Lender may accelerate or otherwise declare the principal of and interest on all
Indebtedness to be immediately due and payable, without presentment, demand,
protest, notice of protest or other notice of any kind, all of which are hereby
expressly waived by Borrower:

10.1Nonpayment of Note.  Default in payment when due of any interest on or
principal or any other sum payable under the Note, or any amendment,
modification

 

28

--------------------------------------------------------------------------------

Exhibit 10.4

 

or restatement thereof; provided however, prior to declaring default under this
paragraph 10.1, Lender shall give Borrower five (5) days’ prior written notice
of the payment default, unless two (2) payment default notices have been
provided by Lender to Borrower during the previous twelve (12) months, in which
event no prior notice election to declare a default is necessary.

10.2Breach of Covenants.  Default by Borrower in the performance or observance
of any covenant contained in this Agreement or any of the other Loan Documents,
any other instrument delivered to Lender in connection with this Agreement,
including, without limitation, the falsity or breach of any representation,
warranty or covenant, and such default or breach shall not have been cured or
remedied within twenty (20) days following receipt by Borrower of written notice
thereof from Lender, unless such cure or remedy cannot reasonably be completed
within the applicable 20-day cure period described above, in which event
Borrower shall commence such cure or remedy within the applicable 20-day cure
period described above and proceed with all diligence to complete such cure or
remedy (provided that such grace periods shall not be deemed applicable either
to the payment provisions of this Agreement or the default provisions of
subsection (a) above) in any event within sixty (60) days from the initial
receipt of written notice from Lender.

10.3Default Under Funded Debt Limitations or Fixed Charge Coverage Ratio.  Any
failure of Borrower to comply with the funded debt limitations set forth in
paragraph 8.11 of this Agreement or with the Fixed Charge Coverage Ratio
described in paragraph 8.12 of this Agreement, and such default goes uncured
after receipt of the notice from Lender in paragraph 8.12.

10.4Bankruptcy.  The institution of bankruptcy, reorganization, liquidation or
receivership proceedings by or against Borrower or Guarantor.

10.5Governmental Requirements.  The issuance of any order, decree or judgment
pursuant to any judicial or administrative proceeding declaring that all or any
part of the Mortgaged Property is in violation of any law, ordinance, rule or
regulation of any agency, department, commission, board, bureau or
instrumentality of the municipality or county in which the Mortgaged Property is
located.

10.6Representation.  Any representation, warranty, statement, certificate,
schedule or report made or furnished to Lender by Borrower proves to be false or
erroneous in any material respect at the time of the making thereof.

10.7Event of Default Under Other Loan Documents.  The occurrence of any Event of
Default (or continuance of such Event of Default after the applicable cure
period, if any) under (a) the Note, the Mortgage, the Existing Mortgages the
Assignment, the Subordination Agreements or any of the other Loan Documents, (b)
the Consolidated Note, the Building 3 Note, or any instrument or agreement
securing or executed in connection with such Promissory Notes or (c) any other
instruments or agreements

 

29

--------------------------------------------------------------------------------

Exhibit 10.4

 

evidencing or securing any other Indebtedness now existing or hereafter arising
between Borrower and Lender.

10.8Interest After Default.  All past due obligations or indebtedness of
Borrower to Lender hereunder, whether principal, costs or expenses, shall bear
interest at a variable rate equal from day to day to the Default Rate as defined
in the Note.

11.REMEDIES.  If any one or more Events of Default shall occur and be
continuing, Lender may, without any period of grace (except as otherwise
provided herein), proceed to protect and enforce all or any of the rights with
respect thereto contained in this Agreement or any other Loan Document, or may
proceed to enforce payment of all indebtedness due hereunder or enforce any
other legal or equitable rights or exercise any other legal or equitable
remedies, or cure or remedy any default by Borrower for the purpose of
preserving the Mortgaged Property.  All rights, remedies and powers conferred
upon Lender shall be cumulative and not exclusive of any other rights, remedies
or powers available.  No delay in exercising or failure to exercise any right,
remedy or power shall impair any such right, remedy or power or shall be
construed to be a waiver of any Event of Default or an acquiescence therein. Any
such right, remedy or power may by exercised from time to time, independently or
concurrently, and as often as shall be deemed expedient.  No waiver of any Event
of Default shall extend to any subsequent Event of Default.  No single or
partial exercise of any right, remedy or power shall preclude other or further
exercise thereof.  Borrower covenants that if an Event of Default shall happen
and be continuing it will pay all court costs and other out-of-pocket expenses
paid or incurred by Lender in collecting the amounts due pursuant to this
Agreement, the Note, the Mortgage, any other Loan Document or any other document
evidencing or securing the Loan or otherwise executed in connection herewith,
including attorneys’ fees, together with interest on all amounts so expended
from the respective dates of each expenditure at the Default Rate (as defined in
the Note).

12.GENERAL PROVISIONS.  Lender and Borrower agree as follows:

12.1Expenses.  Borrower agrees to pay all fees, expenses and charges in respect
to the Loan contemplated by this Agreement, including, without limiting the
generality thereof, the following:

12.1.1reasonable fees and expenses of counsel employed by Lender in connection
with closing or administration of the Loan and all fees and expenses actually
incurred by counsel employed by Lender in regard to any litigation arising out
of or relating to this transaction, each of the foregoing charged at such
counsel’s customary billing rates and without regard to any statutory
presumptions;

12.1.2title insurance premiums and all expenses incidental to title insurance
and title evidence;

12.1.3recording and filing fees required by applicable law;

 

30

--------------------------------------------------------------------------------

Exhibit 10.4

 

12.1.4all fees and expenses of the Mortgagee identified in the Mortgage, and any
successor to the Mortgagee;

12.1.5fees and expenses of any appraisers who appraise the Mortgaged Property
for Lender; and

12.1.6other reasonable fees and expenses involved in the closing of this loan
and the reasonable fees and expenses payable by Lender which are incidental to
the enforcement or defense of this Agreement or any of the other Loan Documents.

12.2Notices.  Any notices or other communications required or permitted
hereunder shall be in writing and sufficiently delivered and received for all
purposes when delivered in person or deposited in the United States mail, by
registered or certified mail, postage prepaid, return receipt requested and
addressed as listed below or to such other address as the party concerned may
substitute by written notice to the other. All notices shall be deemed received
on the earlier of actual receipt or within three (3) days (excluding Saturdays,
Sundays and holidays recognized by Oklahoma banking corporations headquartered
in Oklahoma City, Oklahoma) after being mailed.

 

To Borrower:

Paycom Payroll, LLC

 

7501 West Memorial Road

 

Oklahoma City, Oklahoma 73142

 

Attn:

Mr. Craig E. Boelte, CFO

 

 

 

With copy to:

Cheek & Falcone, PLLC

 

6301 Waterford Boulevard

 

Suite 320

 

Oklahoma City, Oklahoma 73118

 

Attn:

Mr. John P. Falcone

 

 

 

To Lender:

Kirkpatrick Bank

 

5801 N. Broadway Extension, Suite 101

 

Oklahoma City, Oklahoma 73118

 

Attn:

Mr. David L. Sutter,

 

 

Executive Vice President

 

 

 

With copy to:

Crowe & Dunlevy, PC

 

324 N. Robinson Avenue, Suite 100

 

Oklahoma City, Oklahoma  73102

 

Attn:

Kari Hoffhines

12.3Amendment and Waiver.  This Agreement may not be amended or modified in any
way, except by an instrument in writing executed by both parties hereto;
provided, however, Lender may, in writing:  (i) extend the time for performance
of any of the obligations of Borrower; (ii) waive any Event of Default by
Borrower; and (iii) waive

 

31

--------------------------------------------------------------------------------

Exhibit 10.4

 

the satisfaction of any condition that is precedent to the performance of
Lender’s obligations under this Agreement.  In the event of Lender’s waiver of
an Event of Default, such specific Event of Default shall be deemed to have been
cured and not continuing, but no such waiver shall extend to any subsequent or
other Event of Default or impair any consequence of such subsequent or other
Event of Default.

12.4Non‑Waiver; Cumulative Remedies.  No failure on the part of Lender to
exercise and no delay in exercising any right hereunder shall operate as a
waiver thereof, nor shall any single or partial exercise by Lender of any right
hereunder preclude any other or further right of exercise thereof.  The remedies
herein provided are cumulative and not alternative.

12.5Assignment.  Neither this Agreement, nor the loan proceeds hereunder, shall
be assignable by Borrower without the prior written consent of Lender.

12.6Financing Publicity.  Lender shall be permitted to obtain publicity in
connection with the financing of the Mortgaged Property through press releases
and any special events relating to the Mortgaged Property.  Borrower will give
Lender ample advance notice of such events and will give Lender as much
assistance as possible in connection with obtaining such publicity as Lender
desires.  Lender’s publicity shall be subject to the reasonable approval of
Borrower, which approval shall not be unreasonably withheld or delayed.

12.7No Partnership.  Nothing in this Agreement shall be construed to constitute
Lender as joint venturer with Borrower, or to constitute a partnership between
the parties.

12.8Descriptive Headings.  The descriptive headings of the paragraphs of this
Agreement are for convenience only and shall not be used in the construction of
the terms hereof.

12.9Integrated Agreement.  This Agreement and the Loan Documents signed and/or
delivered pursuant to this Agreement or any of the other Loan Documents
supercede and replace the Loan Commitment signed by Lender and Borrower, and
they collectively constitute the entire agreement between Lender and Borrower,
and there are no agreements, understandings, warranties or representations
between the parties regarding the financing of the Mortgaged Property other than
those set forth herein.

12.10Time of Essence.  Time is of the essence of this Agreement.

12.11Binding Effect.  This Agreement shall be binding upon and inure to the
benefit of Lender and Borrower and their respective successors, legal
representatives and assigns.

12.12Third-Party Beneficiary.  Nothing in this Agreement, express or implied, is
intended to confer upon any person, other than Lender and Borrower and their
respective successors and assigns, any rights or remedies under or by reason of
this Agreement.

 

32

--------------------------------------------------------------------------------

Exhibit 10.4

 

12.13Right to Defend.  Lender shall have the right, but not the obligation, at
Borrower’s expense, to commence, to appear in or to defend any action or
proceeding (initiated by a third party against Borrower) purporting to affect
the rights or duties of the parties hereunder and in connection therewith pay
out of proceeds of the Loan all necessary expenses, including fees of counsel,
if Borrower fails to so commence, appear in or defend any such action or
proceeding with counsel satisfactory to Lender.

12.14Loan Participation Agreement.  Notwithstanding any language in this
Agreement or any of the Loan Documents, Lender’s obligation to fund the Loan
pursuant to the terms of this Agreement and the Loan Documents is conditioned
upon Lender (i) securing participant lenders (acceptable to Lender) to
participate in the Loan and (ii) the execution by Lender and such participants
of certain Participation Agreements, in form and substance acceptable to
Lender.  Borrower authorizes Lender to disclose to any Purchaser or such
participants or any individual or entity acquiring an interest in the Loan
Documents by operation of law (each a “Transferee”), and any prospective
Transferee, any and all information in such Lender’s possession concerning the
credit worthiness of the Borrower and all relevant information relating to the
Loan Documents and the extensions of credit evidenced and secured
thereby.  Closing of the Loan will evidence that Lender has loan participants
acceptable to Lender.

12.15Indemnity.  Borrower hereby agrees to indemnify and hold harmless Lender
and participants and each of their respective directors, officers, agents and
employees (collectively, the “Indemnitees”) from and against, and agrees to
defend the Indemnitees, by counsel satisfactory to the Indemnitees, against:

(a)all claims, demands and causes of action asserted against any Indemnitee by
any person or entity (“Person”) if the claim, demand or cause of action directly
or indirectly relates to (i) a claim, demand or cause of action that the Person
has or asserts against the Borrower in connection with the Mortgaged Property,
except those arising out of the acts or omissions of Lender; (ii) the payment of
any commission, charge or brokerage fee incurred in connection with any of the
Loan Documents; (iii) any act or omission by the Borrower, any contractor,
subcontractor or material supplier, or other Person (except to the extent caused
by the gross negligence or willful misconduct of Lender, its agents, servants
and employees) with respect to the Mortgaged Property; (iv) the ownership,
occupancy or use of the Mortgaged Property; and

(b)all liabilities, losses and other costs (including court costs and reasonable
attorneys' fees) incurred by any Indemnitee as a result of any claim, demand or
cause of action described in subparagraph (a).

Indemnitees’ rights hereunder shall not be directly or indirectly limited,
prejudiced, impaired or eliminated in any way by any finding or allegation that
Lender’s conduct is active, passive or subject to any other classification or
that such Indemnitee is directly or indirectly responsible under any theory of
any kind for any act or omission by the Borrower or any other Person other than
Lender, its agents, servants or employees.  BORROWER

 

33

--------------------------------------------------------------------------------

Exhibit 10.4

 

ACKNOWLEDGES AND AGREES THAT ITS INDEMNIFICATION OBLIGATIONS HEREUNDER COVER AND
RELATE TO, WITHOUT LIMITATION, ANY NEGLIGENT ACTION OR OMISSION OF INDEMNITIES;
PROVIDED, NOTWITHSTANDING THE FOREGOING, BORROWER SHALL NOT BE OBLIGATED TO
INDEMNIFY INDEMNITEES WITH RESPECT TO ANY INTENTIONAL TORT OR ACT OF GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT WHICH SUCH INDEMNITY IS PERSONALLY DETERMINED
BY THE JUDGMENT OF A COURT OF COMPETENT JURISDICTION (SUSTAINED ON APPEAL, IF
ANY) TO HAVE COMMITTED.  Borrower’s obligations under this paragraph 12.15 shall
survive the repayment of the Loan and the release of the Mortgage and the other
Loan Documents.

12.16Survival of Representations and Warranties.  All representations and
warranties of Borrower in this Agreement and the other Loan Documents shall
survive the execution and delivery of this Agreement and the Note, are material,
and have been or will be relied on by Lender notwithstanding any investigation
made by or on behalf of Lender.  All such representations and warranties of
Borrower shall be deemed to be remade as of the date of each disbursement of the
proceeds of the Loan.

12.17No Waiver; Consents.  Each waiver by Lender must be in writing, and no
waiver may be construed as a continuing waiver.  No waiver will be implied from
Lender’s delay in exercising or failure to exercise any right or remedy against
the Borrower or any security.  Lender’s consent to any act or omission by the
Borrower may not be construed as a consent to any other or subsequent act or
omission or as a waiver of the requirement for Lender’s consent to be obtained
in any future or other instance.  All Lender’s rights and remedies are
cumulative.

12.18Counterparts.  This Agreement may be executed in multiple counterparts each
of which shall be deemed an original and all of which executed counterparts
shall together constitute a single document.  Signature pages may be detached
from the counterparts and attached to a single copy of this Agreement to
physically form one document.

12.19Incorporation of Exhibits.  All Exhibits and Schedules identified in this
Agreement as exhibits to or schedules to this Agreement are hereby incorporated
into this Agreement and made integral parts of it.

12.20Government Regulations.  The Borrower represents, warrants and covenants to
Lender as follows, and acknowledges that such representations, warranties and
covenants shall be continuing representations, warranties and covenants from
Borrower to Lender:

(i)The Borrower is and shall remain in compliance with the Trading with the
Enemy Act, as amended, and each of the foreign assets control regulations of the
United States Treasury Department (31 CFR, Subtitle B, Chapter V, as amended)
and any other enabling legislation, regulations or executive orders relating
thereto, and the Uniting and Strengthening America By Providing

 

34

--------------------------------------------------------------------------------

Exhibit 10.4

 

Appropriate Tools Required To Intercept and Obstruct Terrorism Act (USA Patriot
Act of 2001), as amended, and any other enabling legislation, regulations or
executive orders relating thereto;

(ii)The Borrower is and shall remain in compliance with 31 U.S.C., Section 5313,
as amended, 31 CFR Section 103.22, as amended, and any similar laws or
regulations involving currency transaction reports or disclosures relating to
transactions in currency of more than $10,000.00, or of more than any other
minimum amount specified by any laws or regulations; and

(iii)Borrower (A) is not a party whose property or interest in property is
blocked or subject to blocking pursuant to Section 1 of Executive Order 13224 of
September 23, 2001 Blocking Property and Prohibiting Transactions With Persons
Who Commit, Threaten to Commit, or Support Terrorism (66 Fed. Reg. 49079
(2001)), (B) does not engage in any dealings or transactions prohibited by
Section 2 of such executive order, and are not otherwise associated with any
such person in any manner violative of Section 2, or (C) is not a person on the
list of Specially Designated Nationals and Blocked Persons or subject to the
limitations or prohibitions under any other U.S. Department of Treasury’s Office
of Foreign Assets Control regulation or executive order.

The Borrower covenants and agrees with Lender that no part of any loan proceeds
or advances evidenced by or referenced in this Agreement, and no part of any
other amounts or sums derived from any property which secures repayment of such
loan proceeds or advances, including, without limitation any accounts, payment
intangibles, money, rents, issues or profits, will be used, directly or
indirectly, for any payments to any governmental official or employee, political
party, official of a political party, candidate for political office, or anyone
else acting in an official capacity, in order to obtain, retain or direct
business or obtain any improper advantage, in violation of the United States
Foreign Corrupt Practices Act of 1977, as amended.

12.21Applicable Law.  THIS AGREEMENT AND THE DOCUMENTS ISSUED AND EXECUTED
HEREUNDER SHALL BE DEEMED TO BE A CONTRACT MADE UNDER THE LAWS OF THE STATE OF
OKLAHOMA AND SHALL BE CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
OKLAHOMA, EXCEPT, AND WITHOUT GIVING EFFECT TO CONFLICT OF LAWS PRINCIPLES AND
EXCEPT TO THE EXTENT PREEMPTED BY THE LAWS OF THE UNITED STATES OF AMERICA.

12.22Consent to Jurisdiction.  BORROWER HEREBY IRREVOCABLY SUBMITS TO THE
NON-EXCLUSIVE JURISDICTION OF ANY UNITED STATES FEDERAL COURT OR OKLAHOMA STATE
COURT HAVING THE MORTGAGED PROPERTY WITHIN ITS JUDICIAL DISTRICT, IN ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THE LOAN DOCUMENTS AND ANY OTHER
DOCUMENTS EVIDENCING, SECURING OR RELATING TO THE LOAN, AND BORROWER HEREBY
IRREVOCABLY AGREES THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR PROCEEDING MAY
BE

 

35

--------------------------------------------------------------------------------

Exhibit 10.4

 

HEARD AND DETERMINED IN ANY SUCH COURT AND IRREVOCABLY WAIVES ANY OBJECTION ANY
OF THEM MAY NOW OR HEREAFTER HAVE AS TO THE VENUE OF ANY SUCH SUIT, ACTION OR
PROCEEDING BROUGHT IN SUCH COURT OR THAT SUCH COURT IS AN INCONVENIENT
FORUM.  NOTHING HEREIN SHALL LIMIT THE RIGHT OF LENDER TO BRING PROCEEDINGS
AGAINST BORROWER IN THE COURTS OF ANY OTHER JURISDICTION.  ANY JUDICIAL
PROCEEDING BROUGHT BY BORROWER AGAINST LENDER INVOLVING, DIRECTLY OR INDIRECTLY,
ANY MATTER IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH THE LOAN OR
ANY LOAN DOCUMENTS SHALL BE BROUGHT ONLY IN A COURT IN OKLAHOMA.

12.23Waiver of Jury Trial.  TO THE EXTENT PERMITTED BY APPLICABLE LAW, BORROWER
AND LENDER HEREBY WAIVE TRIAL BY JURY IN ANY JUDICIAL PROCEEDING INVOLVING,
DIRECTLY OR INDIRECTLY, ANY MATTER (WHETHER SOUNDING IN TORT, CONTRACT OR
OTHERWISE) IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH THE LOAN,
ANY LOAN DOCUMENT OR ANY RELATIONSHIP ESTABLISHED THEREUNDER.

[Signatures appear on following pages]

Schedule of Exhibits

“A-1” - Description of Real Property

“A-2” - Description of Building 4 and Parking Garage Property

“B” - Map of Real Property with Existing and Proposed Improvements

“C” - List of Existing Mortgages

“D” - Project Budget

“E” - Required Performance Bonds and Payment Bonds




 

36

--------------------------------------------------------------------------------

Exhibit 10.4

 

IN WITNESS WHEREOF, Lender and Borrower have caused this Agreement to be duly
executed effective as of the day and year first above written.

 

“Lender”:

KIRKPATRICK BANK,

 

an Oklahoma banking corporation

 

 

 

 

By

/s/ David Sutter

 

 

David Sutter, Executive Vice President

 

 

 

“Borrower”:

PAYCOM PAYROLL, LLC,

 

a Delaware limited liability company

 

 

 

By

/s/ Craig Boelte

 

 

Craig Boelte, Chief Financial Officer

 

 

37